[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S SECOND MOTION FOR SUMMARY JUDGMENT DATED OCTOBER 1, 1998
Through Memorandum of Decision dated July 27, 1997, the court Walsh, J., denied the plaintiff's July 7, 1997 Motion For Summary Judgment. Thereafter by order dated August 1, 1997 the Court Walsh, J. denied the plaintiffs' Motion to Reargue the matter.
The plaintiff has filed with the court a second Motion for Summary Judgment dated October 1, 1998. The defendant has responded to the instant motion by objection and memorandum of law. The motion and objection were argued before the court on October 19, 1998.
The court having reviewed and considered the entire record finds that the plaintiff has failed to demonstrate that it is entitled to judgment as a matter of law. Summary Judgment is warranted only when the "pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact. . ." Connecticut Practice Book § 17-49. There remain material issues of fact concerning liability. See Memorandum of Decision, July 27, 1997, Walsh, J.
Accordingly, the plaintiffs' Motion For Summary Judgment is denied.
BY THE COURT
PETER EMMETT WIESE, JUDGE